Citation Nr: 9921621	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic disorder of the 
cervical spine, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefit sought on appeal.  The veteran 
had active service from March 1969 to December 1970.

In a July 1996 decision, the Board denied the veteran's claim for 
service connection for a chronic disorder of the cervical spine, 
to include osteoarthritis on the basis that the claim was not 
well grounded.  Subsequently, the veteran appealed this decision 
to the United States Court of Veterans Appeals (now the United 
States Court for Veterans Claims).  Pursuant to an unopposed 
Motion for Remand and to Stay Proceedings by the Secretary 
(Secretary's Motion), the Court issued an Order in October 1997 
that vacated the July 1996 Board decision and remanded this 
appeal to the Board.  In accordance with the terms of the 
Secretary's Motion, in May 1998, the Board remanded the appeal to 
obtain records of the veteran's treatment at the Fargo VA medical 
center.  The requested development was completed and the appeal 
has been returned to the Board.  


FINDING OF FACT

There is medical evidence of a nexus between the veteran's 
current cervical spine disorder and a claimed injury to the neck 
in service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for a 
chronic disorder of the cervical spine, to include 
osteoarthritis, is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for service 
connection to be well grounded.  First, there must be competent 
evidence of a current disability. Second, there must be medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, there 
must be medical evidence of a nexus or relationship between the 
in-service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining whether a 
claim is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the additional evidence of record following the 
Board's May 1998 remand for additional development includes 
medical records from the VA Medical Center (VAMC) in Fargo, North 
Dakota dated from May 1993 to January 1999.  These records 
describe the treatment the veteran has received over time for 
various health problems including, but not limited to, chronic 
degenerative spine disease and pain.  Specifically, the Board 
notes that the records contain notations dated January, April and 
May 1998 making reference to treatment the veteran received at 
the VAMC in Minneapolis, Minnesota, in February 1998, which 
included the fusion of two of the veteran's cervical vertebrae.  
Additionally, the Board notes that the Fargo VAMC records contain 
notations dated August 1993 and March 1994 indicating the veteran 
suffered from neck problems since a service judo chop to the 
neck.   

After a review of the claims file, the Board finds that the 
evidence of record supports the conclusion that the veteran's 
claim is well grounded.  Specifically, the Board concludes that 
the medical records from the Fargo VAMC discussed above provide 
the necessary nexus between the veteran's current cervical spine 
disorder and his period of service.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).  However, as additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for such 
development.


ORDER

The veteran's claim of entitlement to service connection for a 
chronic disorder of the cervical spine, to include 
osteoarthritis, is well grounded; the appeal is granted to this 
extent only.


REMAND

Once the claimant has established he or she has a well grounded 
claim, section 5107(a) of the U.S. Code requires the VA to assist 
a claimant in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 1464 
(1997).  In this regard, the Board notes that the veteran's 
treatment records from the Minneapolis VAMC discussed above are 
not contained in the present record.  As such, it is necessary to 
ensure that either the veteran's medical records from the 
Minneapolis VAMC are obtained, or that the record on appeal 
contains documentation indicating that such records are 
unavailable.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
VAOPGCPREC 12-95.  
Additionally, the Board also finds that an additional expert 
opinion is necessary in order to better determine the etiology of 
the veteran's cervical spine disorder. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should request records relating 
to the veteran's treatment for a cervical 
spine disorder at the Minneapolis VAMC in 
1998.

2.  The veteran's claims folder should be 
forward to an appropriate VA specialist, 
who after a review of the claims folder, 
should render an opinion as to whether or 
not it is at least as likely as not that 
the veteran's current cervical spine 
disorder had its onset during his period of 
active service.  The VA medical expert must 
include the complete rationale for all 
opinions and conclusions expressed. 

3.  Thereafter, the RO should readjudicate 
the issue of service connection for a 
chronic disorder of the cervical spine, to 
include osteoarthritis.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and and given the 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.  However, 
no action is required of the veteran until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


 

